Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to applicant's amendment which was filed on 3/29/2022 and has been entered. Claims 1, and 11-16 have been amended. No claims have been cancelled. No claims have been added. Claims 17-20 are withdrawn from consideration. Claims 1-20 are still pending in this application, with claims 1, and 11 being independent.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westermann (US 2007/0242845) in view of in further view of Marshall (US 2003/0031339) in further view of Essabar (US 2005/0111681).


Regarding claim 1, Westermann teaches A microphone assembly comprising: a microphone assembly housing (Westermann figure 7, shell 25 houses a microphone assembly which can be considered a microphone assembly housing) including a sound port (Westermann figures 6-7 and ¶0055, “shell 25 joined with the faceplate 3, a battery door 6 in the faceplate, and the electronic components, such as a microphone,” it is inherent that there will be a sound port for the microphone to receive sound. See pertinent art Fideler figures 7A-7B); an acoustic transducer disposed in the housing and in acoustic communication with the sound port (Westermann figures 6-7 and ¶0055, “microphone,” it is inherent that there will be a sound port for the microphone to receive sound. See pertinent art Fideler figures 7A-7B); a magnetic transducer including an electrical coil disposed about a core (Westermann figure 7, telecoil 37), the magnetic transducer fastened to the housing (Westermann figure 7, telecoil 37), however does not explicitly teach an external-device interface having a plurality of electrical contacts; an electrical circuit disposed in the housing, the electrical circuit electrically coupled to the acoustic transducer and to electrical contacts on the external-device interface, the electrical coil having leads, at least one of the leads electrically terminated at a coil contact of the housing.

Marshall teaches an external-device interface having a plurality of electrical contacts (Marshall figure 3A and ¶0072, “To provide the electrical connections between the electrical components of the packaged telecoil assembly 30A and other exterior components of the hearing aid…surface mount contacts or terminations 60, 62, 64, and 66”); an electrical circuit disposed in the housing (Marshall figure 3A and ¶0059, “integrated circuit 14” and Claim 80, “method of mounting a telecoil assembly in a hearing aid”), the electrical circuit electrically coupled to electrical contacts on the external-device interface (Marshall ¶0059, “substrate 16 also provides electrical connections between the telecoil 12 and the integrated circuit 14 and electrical connections from the integrated circuit 14 to external components”), the magnetic transducer fastened to the housing (Marshall figure 3A and ¶0059, “integrated circuit 14” and Claim 80, “method of mounting a telecoil assembly in a hearing aid”),  the electrical coil having leads, at least one of the leads electrically terminated at a coil contact of the housing (Marshall figures 1-3B and ¶0058 “the ends 18 and 20 of the telecoil 12 are soldered to the substrate 16,” wherein the SMD substrate can be considered a part of a housing).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known connection techniques of Marshall to improve the known hearing aid of Westermann to achieve the predictable result of reducing component size and conserving space in a device

Essabar teaches the electrical circuit electrically coupled to the acoustic transducer (Essabar figure 2, hearing aid 200 has processor 226 which is connected to both a microphone system and telecoil system).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Essabar to improve the known hearing aid of Westermann in view of Marshall to achieve the predictable result of being able to both receive non distorted sound signals via telecoil and microphone input signals for enhanced audio processing.

Regarding claim 2, Westermann in view Marshall in further view of Essabar teaches the housing comprising a base and a can coupled to a first surface of the base (Marshall figure 3a, and ¶0057, “core” connected to substrate 16), the external-device interface disposed on a second surface of the base, opposite the first surface (Marshall figure 3A, and ¶0072, “surface mount contacts or terminations 60, 62, 64, and 66”), wherein the can is the core about which the electrical coil is disposed  (Marshall figure 3a, and ¶0057, “a winding of wire about a highly permeable core”).

Regarding claim 3, Westermann in view Marshall in further view of Essabar teaches wherein the can is metal having a medium or high permeability (Marshall figure 3a, and ¶0057, “a winding of wire about a highly permeable core”) and the magnetic transducer is a telecoil and the at least one lead of the electrical coil is electrically coupled to the electrical circuit via the coil contact (Marshall figures 1-3B and ¶0058 “the ends 18 and 20 of the telecoil 12 are soldered to the substrate 16,” wherein the SMD substrate can be considered a part of a housing).

Regarding claim 10, Westermann in view Marshall in further view of Essabar teaches a terminal board coupled to the can, wherein the coil contact is disposed on the terminal board (Marshall figure 3A, substrate 16).

Regarding claim 11, Westermann teaches microphone assembly comprising: a microphone assembly housing (Westermann figure 7, shell 25 houses a microphone assembly which can be considered a microphone assembly housing)  including base (Westermann figure 7, substrate the telecoil is connected to) an acoustic transducer disposed in the housing and in acoustic communication with a sound port of the housing (Westermann figures 6-7 and ¶0055, “microphone,” it is inherent that there will be a sound port for the microphone to receive sound. See pertinent art Fideler figures 7A-7B); a magnetic transducer including an electrical coil disposed about a core (Westermann figure 7, telecoil 37), the magnetic transducer fastened to the housing (Westermann figure 7, telecoil 37), however does not explicitly teach including base, a metal can coupled to a first surface of the base, and an external-device interface having a plurality of electrical contacts on a second surface of the base opposite the first surface; an electrical circuit disposed in the housing, the electrical circuit electrically coupled to the acoustic transducer and to electrical contacts on the external-device interface; the electrical coil having leads, at least one of the leads electrically coupled to the electrical circuit; an electrical coil disposed about a core with medium or high magnetic permeability.

Marshall teaches a base (Marshall figure 3A, substrate 16), a metal can coupled to a first surface of the base (Marshall figure 3A, and ¶0057 “highly permeable core”), and an external-device interface having a plurality of electrical contacts on a second surface of the base opposite the first surface (Marshall figure 3A and ¶0072, “To provide the electrical connections between the electrical components of the packaged telecoil assembly 30A and other exterior components of the hearing aid…surface mount contacts or terminations 60, 62, 64, and 66”); an electrical circuit disposed in the housing (Marshall figure 3A and ¶0059, “integrated circuit 14”), the electrical circuit electrically coupled to and to electrical contacts on the external-device interface (Marshall ¶0059, “substrate 16 also provides electrical connections between the telecoil 12 and the integrated circuit 14 and electrical connections from the integrated circuit 14 to external components”); the electrical coil having leads, at least one of the leads electrically coupled to the electrical circuit (Marshall figures 1-3B and ¶0058 “the ends 18 and 20 of the telecoil 12 are soldered to the substrate 16,” wherein the SMD substrate can be considered a part of a housing); an electrical coil disposed about a core with medium or high magnetic permeability (Marshall figure 3A, and ¶0057 “highly permeable core”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known connection techniques of Marshall to improve the known hearing aid of Westermann to achieve the predictable result of reducing component size and conserving space in a device

Essabar teaches the electrical circuit electrically coupled to the acoustic transducer (Essabar figure 2, hearing aid 200 has processor 226 which is connected to both a microphone system and telecoil system).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Essabar to improve the known hearing aid of Westermann in view of Marshall to achieve the predictable result of being able to both receive non distorted sound signals via telecoil and microphone input signals for enhanced audio processing.

Regarding claim 12, Westermann in view Marshall in further view of Essabar teaches wherein the metal can is the core about which the electrical coil is disposed (Marshall figures 1-3B, telecoil 12).

Claims 4-7, 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westermann (US 2007/0242845) in view of in further view of Marshall (US 2003/0031339) in further view of Essabar (US 2005/0111681) in further view of Bolognia (US 2014/0103464).

Regarding claim 4, Westermann in view Marshall in further view of Essabar teaches the electrical circuit is an integrated circuit (Marshall figure 3a, integrated circuit 14) and the integrated circuit configured to condition a signal of the magnetic transducer (Marshall ¶0058 “The ends 18 and 20 of the telecoil 12 provide the output signal of the telecoil 12 (i.e., a current representative of the audio signal received from the induction loop) to the terminals 22 of the integrated circuit 14”), however does not explicitly teach wherein the acoustic transducer is a microelectromechanical systems (MEMS) transducer.

Bolognia teaches the acoustic transducer is a microelectromechanical systems (MEMS) transducer (Bolognia ¶0021, MEMS microphone),

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Bolognia to improve the known hearing aid of Westermann in view Marshall in further view of Essabar to achieve the predictable result of a more compact device by conserving space using a MEMS transducer.

Regarding claim 5, Westermann in view Marshall in further view of Essabar in further view of Bolognia teaches the electrical circuit is configured to output a signal (Bolognia ¶0039, “function of the primary circuit die 44 is to control and manage input to and output from the microphone die 42”), based on input from the MEMS transducer or the telecoil or a blend of both the telecoil and the MEMS transducer, to a contact of the external-device interface.

Regarding claim 6, Westermann in view Marshall in further view of Essabar in further view of Bolognia teaches wherein the coil contact is disposed on the first surface of the base (Bolognia figures 3-4 and ¶0055 “package base 40 has a number of external contacts/bond pads 54 for electrically…connecting the microphone system 17 with an external apparatus”).

Regarding claim 7, Westermann in view Marshall in further view of Essabar in further view of Bolognia teaches a conductor directly electrically connecting the coil contact to a contact on the external-device interface (Bolognia ¶0055 and figures 3-4).

Regarding claim 9, Westermann in view Marshall in further view of Essabar in further view of Bolognia teaches wherein the magnetic transducer is configured as a telecoil (Marshall figures 1-3B and ¶0058 telecoil 12).

Regarding claim 13, Westermann in view Marshall in further view of Essabar in further view of Bolognia teaches wherein the electrical circuit is an integrated circuit (Marshall figure 3A, integrated circuit 14), the acoustic transducer is a microelectromechanical systems (MEMS) transducer (Bolognia ¶0021, MEMS microphone), the external-device interface is a surface-mount interface (Marshall ¶0072, “surface mount contacts”), and the integrated circuit is configured to condition a signal of the magnetic transducer (Marshall ¶0058 “The ends 18 and 20 of the telecoil 12 provide the output signal of the telecoil 12 (i.e., a current representative of the audio signal received from the induction loop) to the terminals 22 of the integrated circuit 14”).

Regarding claim 14, Westermann in view Marshall in further view of Essabar in further view of Bolognia teaches the electrical circuit configured to output a signal based on input from the MEMS transducer or the magnetic transducer, to a contact of the external-device interface (Marshall ¶0059, “substrate 16 also provides electrical connections between the telecoil 12 and the integrated circuit 14 and electrical connections from the integrated circuit 14 to external components”).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westermann (US 2007/0242845) in view of in further view of Marshall (US 2003/0031339) in further view of Essabar (US 2005/0111681) in further view of Bolognia (US 2014/0103464) in further view of Bengtsson (US 2007/0104343).

Regarding claim 8, Westermann in view of Marshall in further view of Essabar in further view of Bolognia does not explicitly teach wherein the magnetic transducer is configured as a wireless charging device.

Bengtsson teaches wherein the magnetic transducer is configured as a wireless charging device (Bengtsson figure 1, and ¶0017 inductor 23 and inductor 17).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Bengtsson to improve the known hearing aid of Westermann in view of Marshall in further view of Essabar in further view of Bolognia to achieve the predictable result of preventing issues with cord tangling by omitting wired connector chargers.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westermann (US 2007/0242845) in view of in further view of Marshall (US 2003/0031339) in further view of Essabar (US 2005/0111681) in further view of Bolognia (US 2014/0103464) in further view of Woods (US 2018/0054681).

Regarding claim 15, Westermann in view of Marshall in further view of Essabar in further view of Bolognia does not explicitly teach the electrical circuit configured to output a blended signal, based on input from the MEMS transducer and the magnetic transducer, to a contact of the surface-mount interface.

Woods teaches he electrical circuit configured to output a blended signal, based on input from the MEMS transducer and the magnetic transducer, to a contact of the surface-mount interface (Woods ¶0010, “the signal from the telecoil is digitized and fed to the processing circuitry 100 where it is mixed with the microphone signal to generate the audio output for the hearing aid wearer when the hearing aid is operating in a telecoil mode”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Woods to improve the known hearing aid of Westermann in view of Marshall in further view of Essabar in further view of Bolognia to achieve the predictable result of enabling a telecoil mode for receiving sound that omits unnecessary noise.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westermann (US 2007/0242845) in view of in further view of Marshall (US 2003/0031339) in further view of Essabar (US 2005/0111681) in further view of Bengtsson (US 2007/0104343).

Regarding claim 16, Westermann in view of Marshall in further view of Essabar teaches wherein the electrical coil comprises a telecoil (Marshall figures 1-3B and ¶0058 “the ends 18 and 20 of the telecoil 12 are soldered to the substrate 16,” wherein the SMD substrate can be considered a part of a housing), however does not explicitly teach a wireless charging coil having leads electrically coupled to corresponding contacts on the base.

Bengtsson teaches a wireless charging coil having leads electrically coupled to corresponding contacts on the base (Bengtsson figure 1, and ¶0017 inductor 23 and inductor 17).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Bengtsson to improve the known hearing aid of Westermann in view of Marshall in further view of Essabar in to achieve the predictable result of preventing issues with cord tangling by omitting wired connector chargers.

Response to Arguments
Applicant's arguments filed 3/29/2022 have been fully considered but they are not persuasive. Applicant argues on page 7-8 of Remarks that cited reference Westermann does not teach a microphone or microphone assembly housing with an external-device interface having a plurality of electrical contacts, because the hearing aid shell 25 of Westermann is a custom shaped shell customized to the user. Examiner respectfully disagrees. Westermann teaches a hearing aid shell that houses a microphone which is very well known in the arts. It is also well known in the art that a microphone of a hearing aid would be part of an assembly (as pointed out with pertinent art Fideler figure 7A, microphone box 705 for example). With the BRI, a housing (Westermann figures 7 and ¶0055, shell 25) which houses a microphone assembly can be considered a microphone assembly housing and therefore, clearly teaches the claim limitation “a microphone assembly housing including a sound port.” Applicant also argues that Westermann does not teach a microphone assembly housing including an external-device interface having a plurality of contacts. Examiner notes, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner relies on secondary reference Marshall to read on the limitation, and it is not necessary for Westermann to each the entirety of the claimed limitations. Westermann does teach a microphone assembly housing including a telecoil assembly (Westermann figure 7, shell 25 and telecoil 37). Marshall clearly teaches a telecoil which is used in a hearing aid with external-device interface having a plurality of electrical contacts (Marshall figure 3A and ¶0072, “To provide the electrical connections between the electrical components of the packaged telecoil assembly 30A and other exterior components of the hearing aid…surface mount contacts or terminations 60, 62, 64, and 66”). Therefore, Westermann in view of Marshall clearly teaches a microphone assembly housing including a sound port and an external-device interface having a plurality of electrical contacts.
 
Applicant argues on pages 8-9, that there is no motivation to combine the custom outer hearing aid shell of Westermann to have said electrical components of the packaged telecoil assembly 30A and other exterior components of the hearing aid because the shell of Westermann is the outer shell that does not need surface mount contacts to connect to exterior components as there are no exterior components to the shell in Westermann. Examiner respectfully disagrees. As noted above, the references do not need to be bodily incorporated. Examiner relies on Marshall to teach the external-device interface having a plurality of electrical contacts which connects to external components, therefore Westermann does not need to teach the external components and the capability to connect to said external components. It would have been obvious to combine the two references as previously stated in the rejection above. Therefore, the arguments are not persuasive and the claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fideler (US 2008/0304685), Klinghult (US 2013/0295850).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652